Title: John Quincy Adams to Abigail Adams, 29 July 1797
From: Adams, John Quincy
To: Adams, Abigail


        
          My dear Mother.
          London 29. July 1797.
        
        I wrote you a few lines yesterday, jointly with my new partner informing you of our marriage, upon which I would once more invoke your maternal blessing.— At present I write in answer to your very kind Letters of 15. March. 15. and 23. June all of which I have received since my arrival here. Before the receipt of the latter, I was in doubt whether you were at Philadelphia, or at Quincy.— I feel very anxious with regard to your health and that of my father, and cannot but dread the effects of the Philadelphia climate, and the pressure of public cares.
        I had been first informed of the Death of my venerable Grandmother, and of our Cousin Mary Smith, by a letter from my brother Charles. In the former instance, acquiescence in an Event so inevitable at some day, and which had been so long delayed beyond

the usual course of Nature, seems more easy than in the other, which snatched youth and virtue at once from life, in its first bloom.
        You observe that the reason for changing my mission from Lisbon to Berlin was that I might be more useful to my Country in the latter situation.— I have notwithstanding my formal declaration both to you and to my father made a short time ago, submitted to take this appointment.— I have broken a resolution that I had deliberately formed, and that I still think was right and proper; but I must say that I never acted more reluctantly, and that the tenure by which I am for the future to hold an office is of such a nature as will take from me all the satisfaction which I have enjoyed hitherto in considering myself as a public Servant.
        It has indeed totally disconcerted all my arrangements taken in consequence of my previous appointment to Lisbon, and will be very inconvenient to me personally; but these are not circumstances of the slightest objection; on the contrary they have been among the most powerful motives to induce the sacrifice of my Resolution, and the determination to go upon the new mission.— I am now waiting here only for the necessary papers, which I shall expect from day to day. I beg at the same time to be understood that it is not the animadversions of my old school mate Bache, nor those of any of his party that I dread; or that can raise the shadow of a scruple in my mind.— I know them and their purposes tolerably well— And they may rest perfectly assured that if instead of concluding to go to Berlin, I had on this occasion requested to be recalled, and had returned to America, as I had serious thoughts of doing, it would not have been for their benefit or advantage; nor would they have had any reason to be gratified by it. They should find me at least as hard an antagonist at home, as I have been, abroad, and as I perceive I have had the advantage of giving them some dissatisfaction that they have expressed, and a great deal more that they have betrayed, I promise them faithfully that upon my return to America whenever it may be, I will not suffer their malevolence to cool at all, but will feed and nourish it by much more frequent and copious doses of mortification than I have been able at this distance to administer.
        The Letter to the Florentine which you mention, and which was undoubtedly published by way of Justification for the violence with which the Directory have conducted towards us, was something more than imprudent: it shews a mind full of error, or an heart full of falsehood. I cannot yet believe this last to be the case. My old

sentiments of respect veneration and attachment still hang about me with regard to that man.— Yet if he really believed what the Letter to M affirms, he must be a very weak man; if he did not believe it, what can be said of his principles.— Neither can I reconcile the letter with the public and solemn professions made on a recent occasion, and indeed nearly at the same moment, while the Letter was published in France.— However it may be, there could not be a stronger proof of the misrepresentations and calumnies which have contributed to produce the late and present conduct of France towards us. Nor could any possible evidence appear more unequivocally to shew how much the french depended upon an internal party in America, to support and justify their treatment of us.
        I was for my own part much pleased with the appointment of Mr: Gerry, after finding that Mr: Dana did not accept; but I find opinions of him here, similar to those which you mention as having been objected against him by the opposing members of the Senate. I sincerely hope however that he will raise no captious difficulties, and that he will both bring with him and meet a cordial disposition for reconciliation. Of this however I cannot at present well judge. My means of communication from France, are very much reduced since I left Holland, and I do not even understand well, what are the consequences to be expected from the late change of Ministers there. You will find the strong dissensions that have broken out between the Legislative and Executive bodies, and between the members of the Directory. They will perhaps bring on an accommodation, that will restore a sort of Peace, but the remnants of the old Convention have entailed upon themselves forever, the curse which tyrants never escape; the undying worm of a guilty conscience, and the terrors of approaching punishment. They never can be reconciled to the Nation which they have ruined and disgraced, nor the Nation to them— War, open or understood is their irrevocable destiny, they can never support themselves but by force, and every appearance indicates that their only reliance is upon the military
        The history of the Portrait which you received last March was this. While I was here, the last time, Mr: Copley told me that Mrs: Copley had long been wishing to send you some token of her remembrance and regard, and thinking that a likeness of your Son, would answer the purpose, requested me to sit to him; which I did accordingly, and he produced a very excellent picture, as you see. I had it framed in a manner which might correspond to the merit

of the painting, and after I left this Country it was sent out by Mr: Copley in the manner in which you received it.— I never mentioned it to you in any of my former letters, because I knew not exactly when it would be sent out, and I wished to reserve to you what I thought would be the pleasure of an agreeable surprise; it seems that Mrs: Copley’s letter to you by its enigmatical style was written in the same Spirit, and the Portrait served really as its own introduction. it is therefore to the delicate politeness of Mr: and Mrs: Copley, that we are indebted for a present so flattering to me, and in your maternal kindness, so acceptable to you. They are well, with all their family and continue to remember you with affection.
        I find by some of my father’s and your Letters, that you expect my brother to return; but I really cannot part with him, especially upon being sent into the very centre of Germany, where I shall scarcely meet with a Countryman twice a year. I did hope that I should at length have it in my power to settle in some orderly family state, and had taken my measures for the purpose at Lisbon: all is broken up again, and I am afloat once more upon the troubled wave of accidents. What is worse, I can now see no end to it; for I foresee that I shall not be long at Berlin.— But I will not complain.
        I have had some thoughts of proposing to Judge Dana’s eldest son, to come and take the place of my brother, when he leaves me.— Among other motives, it would be highly pleasing to me to return to him the benefits which I once received from his father.— But I know not exactly what his qualifications would be for the situation, nor whether it would be agreeable to himself or his father.— I do not wish to have the subject immediately mentioned; but I should be glad if from an impartial and unbiassed quarter information could be obtained, what is the young Mans character in point of Industry, of Sobriety, of Discretion and of Temper.— These are all the important questions.—
        I am your ever affectionate Son
        
          John Q. Adams.
        
      